DETAILED ACTION
Response to Amendment
This allowance is in response to Amendments filed on 6/1/2022. Claims 1 and 12 have been amended.  Amendments to claims have been fully considered.
Applicant’s amendments to independent claims 1 and 12 are sufficient to overcome the previous combination of prior art cited as grounds for rejecting claims 1–5, 7–16 and 18, under 35 U.S.C. § 103.  The Examiner notes that claims 19–20 were previously indicated as allowable.
A new search was performed based upon the Applicant’s amendments to claims 1 and 12.  No additional art was found that could reasonably be combined with the previously cited references to assert a basis for maintaining an obviousness rejection under 35 U.S.C. § 103.  Therefore, the Examiner finds that the current amendments place the application in condition for allowance.

Allowed Claims
Claims 1–20 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Salusky (U.S. Pat. App. Pub. 2012/0311027 A1) teaches distinguishing and identifying user-client requests based upon received data incorporated into a software fingerprint; Eisen (U.S. Pat. App. Pub. 2016/0203487 A1) teaches the use of collected session and hardware fingerprint data used for identifying malicious events using comparisons; and Fretwell (U.S. Pat. App. Pub. 2003/0236995 A1) teaches using source characteristic identifiers to determine malicious attack scenario type. 
However, Salusky, Eisen, and Fretwell do not anticipate or render obvious the combination set forth in the independent claim 1 recited as “… separately comparing the respective individual components of the fingerprint associated with the request to corresponding components of a group of stored fingerprints; determining that the request for the session is malicious based on results of the separate comparison of the individual components of the fingerprint; identifying a malicious scenario type for the malicious request for the session based on which of the separately compared individual components of the fingerprint matches a corresponding component of one or more fingerprints in the group of stored fingerprints … .“ 
And as cited in claim 12, “… based on the captured information, generating a multi-factor fingerprint for the request, the multi-factor fingerprint having separately comparable components including a session identifier component, a browser information component, and a hardware information component; separately comparing the respective individual components of the multi-factor fingerprint associated with the request to corresponding components of a group of stored fingerprints; determining that the request for the session is malicious based on results of the separate comparison of the individual components of the multi-factor fingerprint: identifying a malicious scenario type for the malicious request for the session based on which of the separately compared individual components of the multi-factor fingerprint matches a corresponding component of one or more fingerprints in the group of stored fingerprints … .”
As discussed in the interview on 5/26/2022, the amended claim language clarifies the role of the fingerprint element and adds a distinction regarding how the specific components of the fingerprints are matched.  Also clarified is that determining malicious scenario types are based on separately compared individual components of the fingerprints matching the corresponding components of the stored fingerprints.  The Examiner previously identified existing concepts found in the combination of Salusky, Eisen, and Fretwell, but the way the specific matching of finite elements of the fingerprints to determine the type of malicious scenario was beyond the threshold to support a reasonable basis for a rejection under 35 U.S.C. § 103.
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494